Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel non-elected claims 1-14.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 are directed to non-elected device invention without traverse.  Accordingly, claims 1-14 have been cancelled.

Reasons for Allowance
Claims 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record fail to disclose the combination of all the limitations recited in the claim 15 of a method for testing including: grounding a gate field plate, and a first source field plate of an extended drain transistor; applying a voltage greater than ground to a drain contact of the extended drain transistor; measuring a first leakage current between the drain contact and the first source field plate; determining whether the first leakage current exceeds a first predetermined specification; applying a voltage greater than ground on the first source field plate while keeping the source and the gate field plate grounded; measuring a second leakage current between a drain of the 
Regarding claim 17, the prior art of record fail to disclose the combination of all the limitations recited in the claim 17 of a method including:  applying a first voltage stress to a dielectric between a source field plate and an extended drain of a transistor while applying a second voltage different from the first voltage on a source of the transistor; measuring a first leakage current between the source field plate and a drain of the transistor; applying a second voltage stress to a dielectric between a gate field plate and the extended drain of the transistor; measuring a second leakage current between the gate field plate and the drain; coupling the source field plate to the source; coupling the transistor drain to a second substrate lead; coupling a gate of the transistor to a third substrate lead; and covering a portion of the transistor including the extended drain and the substrate with mold compound, forming a packaged extended drain transistor.  Therefore, the overall structure of the method is neither anticipated nor rendered obvious over the prior art of record.  Claims 18-22 are dependent upon independent claim 17, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

/Jami Valentine Miller/Primary Examiner, Art Unit 2894